                                               Certificate Number: 00134-NJ-CC-031479604


                                                              00134-NJ-CC-031479604




                    CERTIFICATE OF COUNSELING

I CERTIFY that on August 15, 2018, at 9:33 o'clock PM EDT, Herbert Kevin
Womack, Sr. received from Cricket Debt Counseling, an agency approved
pursuant to 11 U.S.C. § 111 to provide credit counseling in the District of New
Jersey, an individual [or group] briefing that complied with the provisions of 11
U.S.C. §§ 109(h) and 111.
A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate.
This counseling session was conducted by internet.




Date:   August 15, 2018                        By:      /s/Tiffany Terrell


                                               Name: Tiffany Terrell


                                               Title:   Counselor




* Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
Code are required to file with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency. See 11 U.S.C. §§ 109(h) and 521(b).
